DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 12/30/2021, claims 1, 3-9, 11-21 have been amended, claims 2, 10 was cancelled, and no claims were newly introduced. Accordingly claims 1, 3-9, and 11-21 are currently pending in the application.
Allowable Subject Matter
Claims 1, 3-9, 11-21 are allowed over prior art of record.
Most relevant prior art of record is Takeuchi et al. (US 20100202629 A1) hereinafter Takeuchi.
Regarding claim 1, Takeuchi teaches all the limitations of the claim (namely the OSD system) except the limitations wherein the system further comprises such that the sound field generated by the loudspeakers results in cross-talk cancellation in respect of multiple listener positions at substantially all frequencies reproduced by the loudspeakers, wherein the sound field so generated is the result of an approximation of solution for a sound field produced by an Optimal Source Distribution, OSD, and wherein the signal processor is configured to determine the approximation solution using one of a least squared errors solution and a minimum norm solution.
The following is the reason for allowance of claim 1:
Takeuchi alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises such that the sound field generated by the loudspeakers results in cross-talk cancellation in respect of multiple listener positions at substantially all frequencies reproduced by the loudspeakers, wherein the sound field so generated is the result of an approximation of solution for a sound field produced by an Optimal 
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-9, 11-21, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654